ORDER
REVERCOMB, District Judge.
On June 1, 1992, the Internal Revenue Service (“IRS”) made a jeopardy assessment against the plaintiff. From the date plaintiff received notice on June 3, 1992 until the date this action was filed, plaintiff alleges to have made several attempts to acquire information from the IRS concerning the jeopardy assessment, including the filing of a Freedom of Information Act (“FOIA”) request with the IRS on July 14, 1992. See Complaint for Declaratory and Injunctive Relief at 2-4. On September 4, 1992, plaintiff filed this FOIA action pursuant to 5 U.S.C. § 552.
On September 18, 1992, plaintiff filed a complaint seeking abatement of the jeopardy assessment pursuant to 26 U.S.C. § 7429(b), which provides for expedited review of jeopardy assessments. On October 8, 1992, the Court ruled pursuant to § 7429(b) and abated the jeopardy assessment. See Lindholm v. United States, 808 F.Supp. 3 (D.D.C.1992) (Order abating jeopardy assessment). That ruling fully disposed of the jeopardy assessment, which appears to comprise the full subject matter of this action. Accordingly, it is, this ninth day of October, 1992
ORDERED that this action is DISMISSED as moot.